EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic mail communication with between examiner and Anthony Dellinger (pro se) on 1 February 2022.
The application has been amended as follows:

A) Claim 5 has been amended in the following manner:
Claim 5 (Amendment): The composition of claim 1, wherein the halo fullerenes structurally damage and rupture the distal flagellum of spermatozoa [[ ]] .

B) Claim 13 has been amended in the following manner:
Claim 13 (Amendment): [[ ]] The composition of claim 1, which further comprises one or more of [[ ]] Helional [[ ]] and [[ ]] an aliphatic [[ ]] ester.

C) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): [[ ]] The composition of claim 1, which further comprises one or more pharmaceutical grade, steroidal hormones at a concentration consistent with spermatozoa stimulation.

D) Claim 15 has been amended in the following manner:
Claim 15 (Amendment): [[ ]] The composition of claim 1, further comprising a natural homopolymer.

E) Claim 16 has been amended in the following manner:
Claim 16 (Amendment): [[ ]] The composition of claim 1, wherein the [[ ]] halo fullerenes [[ ]] are biocidal and neutralize bacterial, fungal and viral pathogens [[ ]] present in [[ ]] vaginal or seminal fluids.

F) Claim 17 has been amended in the following manner:
Claim 17 (Amendment): The composition of claim 1, wherein the composition [[ ]] is a liquid suspension, or wherein the composition is contained inside of a soluble capsule.

G) Claim 19 has been amended in the following manner:
Claim 19 (Amendment): The composition of claim 17, wherein the composition [[ ]] is a buffered [[ ]] suspension that prolongs retention of the contraceptive for continuous efficacy [[ ]] .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites Scitechnology (https://scitechnology.ru/wp-content/uploads/2018/05/Sci__-%D1%80%D0%BD%D0%B0%D0%BB-16.pdf#page=9 accessed 2 January 2021, originally published 2018, pages 1-80), which was previously cited in the file record. Scitechnology, while published primarily in Russian, includes English text, and the English text is being relied upon here. Scitechnology teaches the following as of pages 3-4, relevant text reproduced below.

The influence of modified water-soluble fullerenes С85N10H60Cl6, C60P5O15H6K5, C105O10K5ClH40 (in concentrations of 1 mg/ml, 0.1 mg/ml and 0.01 mg/ml, 1 μg/ml and 0.1 μg/ml) on sperm motility, as well as on the changes in the membrane potential of sperm cell’s mitochondria during their incubation with these compounds was studied. It was shown that the incubation of sperm cells with fullerenes C60P5O15H6K5, C105O10K5ClH40 is accompanied by an increase in their mobility. The lower was the concentration of these compounds, the more was the increase of sperm cells motility. It could indicate a lack of cytotoxicity of these compounds as well as the possibility of their use as stimulants of the mitochondria activity of the sperm cells. It was also found that fullerene С85N10H60Cl6 is extremely toxic to sperm cells.

As best understood by the examiner, C85N10H60Cl6 appears to be a typographical error, and should refer to C85N10H60Cl6. See the following figure reproduced from the bottom of page 4 of Scitechnology.

    PNG
    media_image1.png
    319
    281
    media_image1.png
    Greyscale

As such, Scitechnology teaches a halo fullerene as a spermicidal and/or contraceptive ingredient. However, Scitechnology does not teach bourgeonal or protamine.
As close prior art, the examiner cites Hatt (WO 2004/033496 A1), which has been previously cited in the file record. Hatt was originally published in German. The examiner has provided English language translations through Google Translate. In the case of the Hatt reference, the translation is provided as of https://patents.google.com/patent/WO2004033496A1/en?oq=WO+2004033496 accessed 5 January 2022, pages 1-24. Hatt is drawn to medicaments influencing olfactory receptors, and teaches bourgeonal, as of Hatt, page 1, abstract. Hatt teaches the following, as of page 10 of the translation, relevant text reproduced below.

    PNG
    media_image2.png
    432
    1322
    media_image2.png
    Greyscale

Hatt teaches that bourgeonal may be the antagonist in place of n-undecanal, as of Hatt, page 10, relevant paragraph reproduced below.

    PNG
    media_image3.png
    211
    1308
    media_image3.png
    Greyscale

As such, as best understood by the examiner, Hatt is understood to teach a contraceptive drug in combination with either bourgeonal, n-undecanal, or one of the other “antagonists” taught by Hatt. Hatt teaches more data specific to bourgeonal as of page 21 of the translation.
Hatt does not teach a halo-fullerene. Hatt does not teach protamine.
As additional close prior art, the examiner cites Zhang (CN 104984347 A), which was previously cited in the file record. Zhang was originally published in Chinese. The examiner has provided English language translations through Google Translate. In the case of the Zhang reference, the translation is provided as of https://patents.google.com/patent/CN104984347A/en?oq=CN+104984347 accessed 5 January 2022, pages 1-8).

Zhang does not teach bourgeonal or halo fullerene.
The combination of Scitechnology with Hatt and Zhang fails to render the claimed invention obvious because the halo fullerenes of Scitechnology differ from the claimed halo fullerenes. It would not have been prima facie obvious to have modified the combination of Scitechnology in view of Hatt and Zhang to have included the claimed halo fullerenes for at least the following reasons.
As an initial matter, the examiner takes the position that halo fullerenes with the structure recited by the instant claims were known in the art prior to the effective filing date of the instant application. See e.g. Brady et al. (US Patent 10,934,168), claim 6, reproduced below.

    PNG
    media_image4.png
    74
    415
    media_image4.png
    Greyscale

Nothing in Brady indicates that the above mentioned halo fullerenes can be used as contraceptives or spermicidal agents.
Additionally, the skilled artisan would have expected that the halo fullerenes of Brady discussed in the above-reproduced text would have been water-insoluble. This is because the halo-fullerenes of Brady lack groups capable of hydrogen bonding with water such as -OH or -NH2 and lack ionic or highly polar groups that would have been capable of undergoing charge-dipole or dipole-dipole intermolecular interactions with 
It would not have been prima facie obvious for one of ordinary skill in the art to have substituted the halo fullerenes of Brady in place of the halo fullerenes taught by Scitechnology. This is because Scitechnology emphasizes the fact that the halo fullerenes taught by Scitechnology are water-soluble. In contrast, the skilled artisan would have expected that the halo fullerenes taught by Brady would have been water-insoluble, for the reasons explained above. As such, the skilled artisan would not have been motivated to have substituted the halo fullerenes of Brady in place of the water-soluble halo fullerenes taught by Scitechnology because Scitechnology appears to indicate that the halo fullerenes must be water-soluble in order to be properly operable, and the skilled artisan would have expected the halo fullerenes of Brady to have been water-insoluble.
The amendments to the specification have been entered as they are presented to correct an error in which a prior patent was mis-identified as a continuation in part. The amendments to the specification are presented in order to remove the identification of the prior patent as a continuation in part application. This is understood to be the correction of an obvious error as per MPEP 2163.07(II). The reason for this is because the skilled artisan would have been aware that the mis-identification of the prior application as a continuation in part would have been improper; and therefore, correction of the instant specification to remove such misidentification is appropriate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612